 

AO 245B (CASDRev. 02/'18) Judgment in a Criminal Case for Revocations FE L E g l

MAR 0 '? zgig

 

 

   
 
 

UNITED STATES DISTRICT C
SOUTHERN DISTRICT OF CALIFO

UNITED STATES OF AMERICA JUDGMENT IN
(For Revocation of Probation or Supervised Release)
V (For Offenses Conunitted On or Ader November l, 1987)

LUIS JOVANNY TAFOLLA-ZAMORA (l)

cLERK. u.s. o:s'rarc'r count
;AuTHERN olsrmc‘r or <;,At..l¢oama
if r_’.',F'~»:-JTY

Case Nurnber: 31 l 5-CR-00895-AJB

Kenneth .l Troiano
Defendant’s Attorney
REGISTRATION No. 44308-298

E _
THE DEFENDANT:
>!4 admitted guilt to violation of allegation(s) No. One

 

\:I was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is zguilty of the following allegation(s):

Allegation Number Nature of Violation
nv3, Unlawful use of a controlled substance and/or Failure to Test; VCCA (Violent Crime
l Control Act)

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

March 4. 20_]_9

Date 0 osltlon of ntence

       

 

no .ANTHONY J. BATTAC£LIA
TED STATES DISTRICT JUDGE

3:15-CR-00895-AJB

{>

AO 245B (CASD Rev. 08/' 13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: LUIS JOVANNY TAFOLLA-ZAMORA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:15-CR-00895-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term 0f`:
9 months

 

l:l

Sentence imposed pursuant to Title 8 USC Section 1326(b).
>!* The court makes the following recommendations to the Bureau of Prisons:
Defendant serve his sentence in a facility for former gang members for purposes of safety.

E The defendant is remanded to the custody of the United States Marshal.

|I The defendant shall surrender to the United States Marshal for this district:
|:l at A.M. on
El as notified by the United States Marshal.

 

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
l:| as notified by the United States Marshal.
|:| as notified by the Probation cr Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSI-IAL

3:15-CR-00895-AJB

